Wendell L. GRIFFEN, Judge, dissenting. I would reverse the summary-judgment order because appellant produced facts showing that a genuine issue exists for trial regarding what caused the engine failure and resultant damage to the airplane he operated in his crop-dusting operation. Appellant is a crop duster who attempted to take off from an airstrip in Swifton, Arkansas, when his airplane experienced engine failure. The engine suffered about $70,000 in damage to its internal components, including the compressor blades. Appellant asserted a claim with appellee, the insurer of the plane, and alleged that a foreign object entered the engine during the attempted take-off and caused the engine failure. The appellee engaged Weldon Garrelts, an aviation consultant, to investigate the cause of the accident. Garrelts concluded that the engine failure and resultant damage were not due to a foreign object but resulted from mechanical or structural breakdown secondary to normal wear and tear. The appellee refused to pay benefits under the policy. After appellant sued alleging that a foreign object entered the engine and caused the damage, appellee answered and denied liability while admitting that it had a policy listing the airplane. The appellee then filed a summary-judgment motion supported by a copy of the insurance policy, excerpts from appellant’s deposition, appellant’s answers to interrogatories, and Garrelts’ affidavit. In response, appellant offered his opinion regarding the engine failure based on his personal observation as stated in his answers to interrogatories that he noticed the airplane propeller picking up a large amount of rocks and propelling them behind the turbine engine seconds before the engine failed. He also named Jim Mills, an aircraft mechanic who repaired the engine and owner of a turbine engine conversion business, as an expert witness whose expected testimony would be that the damage sustained to the engine was caused by a foreign object rather than by normal wear and tear related to use of the aircraft. The trial court granted summary judgment, apparently persuaded by appellee’s argument that the affidavit from Garrelts was not met with proof which established a genuine issue of material fact for trial. Appellee now argues that appellant’s failure to produce affidavits countering the opinion from Garrelts left no issue of fact to be tried. Under Rule 56 of the Arkansas Rules of Civil Procedure, summary judgment is properly granted only where the pleading, depositions, and answers to interrogatories, together with the affidavits if any, show there is no genuine issue as to any material fact remaining, so that the moving party is entitled to judgment as a matter of law. See Dickson v. Selhi Seed Co., 26 Ark. App. 83, 760 S.W.2d 382 (1988). Once the moving party makes a prima facie showing of entitlement to summary judgment, the party opposing summary judgment must meet proof with proof by demonstrating that a genuine issue of material fact remains unresolved. See Pugh v. Griggs, 327 Ark. 577, 940 S.W.2d 445 (1997). This requires the nonmoving party to set forth in his response specific facts showing there is a genuine issue for trial. See Ark. R. Civ. P. 56(e). Thus, summary judgment is inappropriate (1) where facts remain in dispute, or (2) where undisputed facts may lead to differing conclusions as to whether the moving party is entitled to judgment as a matter of law. See Wallace v Broyles, 332 Ark. 189, 961 S.W.2d 712 (1998). When reviewing the grant of summary judgment, the appellate court determines whether the evidence presented by the moving party left any material questions of fact unanswered. See Keller v. Safeco Inc. Co. of America, 317 Ark. 308, 877 S.W.2d 90 (1994). The evidence is viewed most favorably in light of the nonmoving party, and any doubts or inferences are resolved against the moving party. See Pyle v. Robinson, 313 Ark. 692, 858 S.W.2d 662 (1993). The trial court in this case erroneously treated the summary-judgment motion as analogous to one for a directed verdict. Despite the fact that even counsel for appellee conceded that Mills (the mechanic) would testify that the engine damage could have occurred from a foreign object rather than from normal wear and tear, the trial court granted the appellee’s motion for summary judgment after appellee’s counsel argued that a “jury would have to be speculating, because there is no evidence that foreign object caused this damage.” The trial court then asked counsel for appellant, “You want to put on evidence?” When counsel replied, “Not right not now,” the trial court granted the motion. Appellee, the trial court, and the majority fail to distinguish a summary-judgment motion from a motion for directed verdict. While the granting of either a motion for summary judgment or for directed verdict effectively dismisses a case, the purpose and standard of review governing these motions differ. The purpose of a motion for summary judgment is to determine whether any issues remain to justify a trial on the merits. However, the purpose of a directed verdict under Ark. R. Civ. P 50(a) is to require a party testing the sufficiency of the evidence to first submit the question to the trial court, thereby permitting the court to rule at the conclusion of all the evidence but prior to the verdict, thus preserving the sufficiency of the evidence issue for appeal. See Pennington v. Rhodes, 55 Ark. App. 42, 929 S.W.2d 169 (1996). It is not proper, therefore, for either the trial court or for the appellate court to engage in a determination of the sufficiency of the evidence in a motion for summary judgment. Indeed, our supreme court has recently stated: If it has not been clear heretofore, we hope this opinion clarifies that, although we follow federal courts’ interpretation of the parallel rule, F.R.C.P. 56(c) when possible for the sake of uniformity, we have never gone so far as to say, much less hold, that we will make a “sufficiency of the evidence” determination when a summary judgment motion is at issue. We regard that directed-verdict standard, used in ruling on motions made pursuant to Ark. R. Civ. P. 50, as being somewhat different from the summary judgment standard. Wallace v. Broyles, supra, at 194-95, 961 S.W.2d at 723. Our supreme court has specifically denounced the use of the sufficiency of the evidence standard in summary-judgment cases. Substantial evidence is evidence sufficient to compel a conclusion one way or the other and which induces the fact finder to go beyond mere suspicion or conjecture. See Caplener v. Bluebonnet Milling Co., 322 Ark. 751, 911 S.W.2d 586 (1995). The Caplener court stated: Our use of the term “substantial evidence” in opinions describing the evidence which must be produced in response to a motion for summary judgment was ill advised. . . [T]he standard to be applied in summary judgment cases is whether there is evidence sufficient to raise a fact issue, rather than evidence to compel a conclusion on the part of the fact finder. Id. at 759, 911 S.W.2d at 591. When viewing the proof in the light most favorable to appellant as the nonmoving party and resolving all doubts or inferences against appellee as the moving party, as we are obliged to do, the documents supporting appellee’s motion for summary judgment raised a factual inference that the foreign objects appellant witnessed being sucked into the turbine engine caused damage to the engine. When one also considers that the answers to interrogatories indicated that Mills would testify that the engine damage was caused by foreign object damage rather than normal wear and tear as contended by appellee, it is clear that appellant met proof with proof sufficient to withstand entry of summary judgment on appellee’s motion, even if it could not have withstood a challenge to the sufficiency of the evidence in the form of a motion for a directed verdict. Moreover, the fact that appellant in this case did not submit sworn responses, as the appellant did in Adams, is not dispositive, or even relevant. The majority cites no authority for the proposition that the nonmoving party must submit sworn responses in order to “meet proof with proof.” Rule 56(e) provides that the sworn or certified copies of all papers or parts thereof referred to in an affidavit shall be attached to or served with the affidavit, but the Rule does not require that any other responses must be sworn. Moreover, Rule 56(c) also provides that summary judgment shall be granted where the “pleadings, depositions, answers to interrogatories and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law.” (Emphasis added.) Thus, the plain language of the rule confirms that affidavits, sworn or otherwise, are not required in support of a properly documented motion for summary judgment. Affidavits are not required in support of a response to a motion for summary judgment, and appellant was not required to produce an affidavit from Mills or anyone else. See Adams v. Hudspeth Motors, Inc., 266 Ark. 790, 587 S.W.2d 227 (1979). He merely was obliged to set forth specific facts showing that there is a genuine issue for trial. Here, appellant properly set forth such facts in his amended complaint, his sworn deposition, and his answers to interrogatories. Finally, appellee’s argument that only evidence admissible at trial is sufficient to create a factual issue for purposes of summary-judgment overstates what the supreme court said in Dixie Ins. Co. v. Joe Works Chevrolet, Inc., 298 Ark. 106, 766 S.W.2d 4 (1989). The supreme court actually applied that standard only to facts stated in an affidavit. See id. at 109, S.W.2d at 6 (stating, “Facts stated in an affidavit must be admissible in evidence if they are to be relied upon in granting or denying summary judgment.”) (citing Organized Security Life Ins. Co. v. Munyon, 247 Ark. 449, 446 S.W.2d 233 (1969)). Arkansas law holds that the object of summary-judgment proceedings is not to try the issues, but to determine if there are any issues to be tried, and if there is any doubt whatsoever, the motion should be denied. See Walker v. Stephens, 3 Ark. App. 205, 626 S.W.2d 200 (1981). The trial court incorrectly treated the summary-judgment motion as an opportunity to try the sufficiency of the evidence surrounding the cause of the engine failure. Thus, I would reverse and remand. I am authorized to state that Chief Judge ROBBINS joins in this opinion.